Appeal by defendant from an order which referred plaintiff’s motion for an order increasing the amount of support for plaintiff and the children of the parties, and for other relief, to an Official Referee to hear and report. Appeal dismissed, without costs. The order is not appealable. (Luttenberger v. Alpert Woodworking Gorp., 252 App. Div. 862; Warshow v. Herron, 254 App. Div. 699; Carretta v. Evans, 254 App. Div. 773; Manufacturers Trust Go. v. Madgo Realty Gorp., 256 App. Div. 954; Haubrich v. Haubrich, 267 App. Div. 872; Matter of Hipp, 282 App. Div. 880.) Nolan, P. J., Adel, Wenzel, Schmidt and Beldoek, JJ., concur.